                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISON

CHANEL BATTLE,                               )
                                             )
       Plaintiffs,                           )
v.                                           )
                                             )
OUTBACK STEAKHOUSE OF                        )
FLORIDA, LLC, OUTBACK                        )
STEAKHOUSE, MERRILLVILLE,                    )
INDIANA (a legal non-entity),                )
                                             )
       Defendants.                           )

                                   NOTICE OF REMOVAL

       Defendants, Outback Steakhouse of Florida, LLC and Outback Steakhouse, Merrillville,

Indiana (a legal non-entity), by counsel, Gregory M. Bokota of Garan Lucow Miller, P.C.,

respectfully notify this Court of the Removal of the above-captioned cause from the Lake

Superior Court, State of Indiana, pursuant to 28 U.S.C. Section 1332(a), 28 U.S.C. Section 1441

and 28 U.S.C. 1446 and in support thereof, state as follows:

       1.      This action is being removed to the United States District Court for the Northern

District Indiana, Hammond Division, on the basis of diversity of citizenship.

       2.      On February 11, 2009, Plaintiffs filed in the Lake Superior Court, State of

Indiana, a Summons and Complaint in the above-titled civil action under Cause Number 45D04-

1902-CT-000231. A copy of the Summons and Complaint are attached hereto.

       3.      A copy of the Complaint and Summons was served upon the Defendant, Outback

Steakhouse of Florida, LLC on March 11, 2019. Pursuant to 28 U.S.C. 1446(b) this Notice of

Removal is timely.




                                                 1
       4.      On March 14, 2019, the undersigned counsel filed his appearance on behalf of

such Defendants. Pursuant to Lake County Local Rule 7(D), Defendants were granted an

automatic extension of time to file their Answer up to and including April 12, 2019.

       5.      This action is a civil action for which this Honorable Court has jurisdiction

pursuant to 28 U.S.C. 1332 (a)(1) and 1332(b), and is one that may be removed pursuant to

U.S.C. Section 1441, as Plaintiff’s claimed damages exceed $75,000.00. The Plaintiff is a

resident and citizen of Indiana. Defendant, Outback Steakhouse of Florida, LLC is a Florida

Corporation with its principal place of business at 2202 North West Shore Blvd., Tampa, Florida

33607. The Lake Superior Court is within the venue of the United States District Court for the

Northern District of Indiana, Hammond Division.

       6.      This Notice is being filed pursuant to 28 U.S.C. Section 1446(b) within the

applicable time period for removal, and is removable as the time for filing such Notice has not

yet expired.

       7.      The undersigned counsel discussed this matter with counsel for the Plaintiff.

Based on that discussion and Plaintiff’s settlement demand, Plaintiff’s alleged damages exceed

$75,000.00.

       WHEREFORE, Defendants, Outback Steakhouse of Florida, LLC, Outback Steakhouse,

Merrillville, Indiana (a legal non-entity), by counsel, hereby notify this Honorable Court of the

removal of this action from the Lake Superior Court, State of Indiana, to the United States

District Court for the Northern District of Indiana, Hammond Division.




                                                2
                                     Respectfully submitted,

                                     OUTBACK STEAKHOUSE OF FLORIDA, LLC
                                     OTUBACK STEAKHOUSE, MERRILLVILLE,
                                     INDIANA


                                     By:__/s/ Gregory M. Bokota_______________
                                            Gregory M. Bokota (#17021-45)
                                            gbokota@garanlucow.com

Garan Lucow Miller, P.C.
8585 Broadway, Suite 480
Merrillville, IN 46410
(219) 756-7901
(219) 756-7902


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification of such filing to
the following:

Michael Tolbert
Tolbert & Tolbert
1085 Broadway, Ste. B
Gary, IN 46402
Attorney for Plaintiff

                                                    /s/ Gregory M. Bokota
                                                    Gregory M. Bokota, #17021-45




                                                3
